Citation Nr: 1221792	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-27 980	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of the removal of cervical lymph nodes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1970 to March 1971 and from May 1974 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran disagreed with the November 2006 rating decision which granted a noncompensable initial rating for residuals of a nose fracture and denied service connection for tinnitus.  A July 2008 statement of the case was supplied to the Veteran.  The Veteran's September 2008 Form 9 indicates that he only wished to appeal the issues listed on the title page of this decision, and no other issues have been certified to the Board.  Accordingly, the Board will not further consider any additional issues.

The United States Court of Appeals for Veterans Claims (Court) has held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009).  Under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  Thus, the Veteran's claim has been recharacterized to consider all acquired psychiatric disorders diagnosed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current psychiatric disorder that began during active duty.  He points to a November 2008 VA treatment note which indicates that he had been depressed since active duty when he requested to be sent to the West Coast and was sent to Hawaii instead.  He is competent to report depression that began in service and had continued since.

The Veteran's service treatment records indicate that he had a psychiatric evaluation in February 1975 after turning himself in for drug abuse.  He attributed his drug abuse to emotional distress.  He indicated that he was angry that he did not get West Coast duty and that he was instead stationed in Hawaii.  The impression was adjustment reaction of adult life manifested by drug abuse and a personality profile with a substratum of immature characterological traits.  The examiner reported that the Veteran had had frequent truancies from school and several expulsions with multiple personal problems at the time of enlistment.  

The Veteran had additional psychiatric evaluation after being found with drugs in March 1976.  An April 1976 evaluation indicated that the Veteran did not get along with his superiors; had two non-judicial punishments for drug use and disrespect; and had been on 30 days restriction and three days of bread and water.  The impression was passive aggressive personality disorder, moderate to severe, which existed prior to entry (on active duty).  The examiner noted that there was no sign of nervousness, psychosis or depression and he was not physically addicted to any drugs.  Impulse control and judgment were noted as immature.  

A March 1976 Report of Medical History, for separation from service indicates that the Veteran had never had any nervous trouble, depression or excessive worry.

Periodic medical examinations, dated September 1978, August 1981, April 1984, August 1986, May 1988 and October 1989, indicate that the Veteran was psychiatrically within normal limits.  In Medical Histories, completed by the Veteran in August 1986, May 1988, October 1989, September 1992, he denied prior depression, excessive worry or nervous trouble of any sort.  A treatment note dated in July 1991, indicates that the Veteran had situational stress that had caused urticaria.  A September 1992 letter from a physician indicates that the Veteran's supervisor was causing him stress and anxiety.

A VA treatment record dated February 2007 indicates the Veteran had Axis I diagnoses of alcohol dependence, depressive disorder NOS, rule out alcohol induced mood disorder and nicotine dependence.

As there is competent evidence of current signs and symptoms of a psychiatric disability and evidence that it might be related to service, the duty to get an examination is triggered.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination is needed to clarify whether the Veteran has a current acquired psychiatric disability related to service.

The various in-service psychiatric evaluations indicate problems with authority and non-judicial punishments.  Thus, the Veteran's service personnel records are potentially relevant to his claim.  Hence, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

The Board also notes that the Veteran submitted a November 2010 letter indicating that he was in receipt of benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

In a statement dated in December 2008 the Veteran's representative asked that VA obtain records of the Veteran's treatment at the Jacksonville Community Based Outpatient Clinic (CBOC) for the period from February to November 2008.  Treatment records from that facility dated through May 2008 are of record.  The representative's statement indicates that there may be additional records available that are relevant to both issues on appeal.  VA has an obligation to obtain records of the reported VA treatment. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records from official sources.

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or further efforts would be futile.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or further efforts would be futile.

3.  Obtain and associate with the claims file relevant VA treatment records, particularly those from the Jacksonville CBOC for the period since July 2008.

4.  If any requested records cannot be obtained, advise the Veteran of this fact, tell him what efforts were made to obtain the records and of any additional efforts that will be made with regard to the claim.

5.  After obtaining the available records sought above, arrange for the Veteran to undergo an examination in order to determine whether any current acquired psychiatric disability was incurred in service.  

The claims file, including relevant records in Virtual VA, and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  

In formulating the opinion the examiner should note and comment on the psychiatric complaints and evaluations in service, and the Veteran's reports of depressive symptoms beginning in service and continuing since.

Any opinions expressed by the examiner must be accompanied by reasons.

The examiner is advised that the Veteran is competent to report symptoms and history.  His reports must be considered in formulating the opinion.

If the examiner rejects the Veteran's reports, reasons for doing so must be provided.  The absence of confirming evidence in treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

6.  If newly received evidence suggests a change in the residuals of the removal of cervical lymph nodes since the last examination in October 2006, afford the Veteran a new examination.

7.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


